     Case 8:19-bk-11546-ES   Doc 132 Filed 01/24/20 Entered 01/24/20 13:27:10   Desc
                              Main Document     Page 1 of 3



      Ethan J. Brown (SBN 218814)
      ethan@bnsklaw.com
 1    Sara C. Colón (SBN 281514)
 2    sara@bnsklaw.com
      Rowennakete P. Barnes (SBN 302037)
 3    kete@bnsklaw.com
 4    BROWN NERI SMITH & KHAN LLP
      11601 Wilshire Boulevard, Suite 2080
 5    Los Angeles, California 90025
 6    T: (310) 593-9890
      F: (310) 593-9980
 7
      Attorneys for Rule 2004 Examinees
 8    Viken Chelebian and Christopher Lee
 9
10                      UNITED STATES BANKRUPTCY COURT

11           CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

12
13   In Re                                       8:19-bk-11546-ES
14   Joseph Ra,
                                                 [Hon. Erithe A. Smith]
15                Debtor.
16                                               Chapter 7

17                                               NOTICE OF APPEARANCE AND
                                                 REQUEST FOR SPECIAL
18                                               NOTICE
19
20
21
22
23
24
25
26
27
28

                  NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE
     Case 8:19-bk-11546-ES        Doc 132 Filed 01/24/20 Entered 01/24/20 13:27:10            Desc
                                   Main Document     Page 2 of 3



 1   TO THE CLERK OF THE COURT, THE UNITED STATES TRUSTEE, ALL
 2   PARTIES AND THEIR COUNSEL OF RECORD, AND ALL OTHER
 3   INTERESTED PARTIES:
 4          PLEASE TAKE NOTICE that the undersigned counsel hereby notices an
 5   appearance on behalf of proposed Rule 2004 Examinees Viken Chelebian and
 6   Christopher Lee, and requests that all notices given, or required to be given, and all
 7   papers served or required to be served in this case, be given and served upon the
 8   following pursuant to, inter alia, Fed.R.Bankr.P. 2002, 9007, and 9010:
 9
10                                       Ethan J. Brown
                                      ethan@bnsklaw.com
11
                                          Sara C. Colón
12                                     sara@bnsklaw.com
                                    Rowennakete P. Barnes
13
                                       kete@bnsklaw.com
14                             BROWN NERI SMITH & KHAN, LLP
                                 11601 Wilshire Blvd., Ste. 2080
15                                  Los Angeles, CA 90025
16                                      T: (310) 593-9890
                                        F: (310) 593-9980
17
18          The above counsel further requests that they be placed on the Court’s ECF
19   notification and service list.
20
21
22   Dated: January 24, 2020                   BROWN NERI SMITH & KHAN, LLP
23
24                                             By: /s/ Ethan J. Brown
25                                                   Ethan J. Brown
26                                             Attorneys for Rule 2004 Examinees Viken
                                               Chelebian and Christopher Lee
27
28

                   NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE

                                                   1
         Case 8:19-bk-11546-ES                    Doc 132 Filed 01/24/20 Entered 01/24/20 13:27:10                                      Desc
                                                   Main Document     Page 3 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
11601 Wilshire Blvd., Ste. 2080, Los Angeles, CA 90025

A true and correct copy of the foregoing document entitled (specify):,....,,....,,....,....,=-=-..,...,...,,.,.,....,.-=-=,...,,...,--,-------------­
NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE


will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
01/24/2020         , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  Thomas J. Polis; tom@polis-law.com
  Michael G. Spector; mgspector@aol.com



                                                                                       D Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) 01/24/2020           , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
   U.S. Trustee
   United States Trustee (SA)
   411 W. Fourth St., Ste. 7160, Santa Ana, CA 92701-4593

                                                                                       D Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 01/24/2020          , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 Hon. Erithe A. Smith (via overnight mail)
 United States Bankruptcy Court, Central District of California
 Ronald Regan Federal Building and Courthouse
 411 West Fourth Street, Suite 5040, Courtroom SA , Santa Ana, CA 92701-4593
                                                                                       D Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

01/24/2020         Rowennakete P. Barnes                                                       /s/ Rowennakete P. Barnes
 Date                      Printed Name                                                         Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF .SERVICE
